Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Order of Appellate Division reversed and judgment of Trial Term reinstated, with costs in this court and in the Appellate Division, upon the ground that the record presented questions of fact for the jury as to negligence and contributory negligence. As to the motion pictures put into evidence by plaintiffs, we hold that their admission was within the discretion of the trial court and not in itself erroneous. [See 17 N Y 2d 872.]